El Juez PresidbNte Señor del Toro,
emitió la opinión del tribunal.
En el registro de la propiedad de Aguadilla se presentó la escritura de cancelación otorgada ante el notario Zayas Pizarro por Antonio Yicens como apoderado de la Sucesión *492Trujillo Pizá el 20 de mayo de 1927, y el registrador la ins-cribió en cnanto a las participaciones qne en el crédito can-celado correspondían a Dolores Costa, Juan Trujillo To-rruella y José, Julio, Cándido y María Trujillo Costa, miem-bros de la indicada Sucesión, y la denegó en cuanto a la participación correspondiente al otro miembro de la Suce-sión Isabel Trujillo Torruella
“por no aparecer de la escritura de poder.que la poder-dante dé facultades para que el sustituto nombrado por su manda-tario pueda 'sustituir a su vez el poder en favor de otro sustituto.'’
De la escritura de poder acompañada a la de cancela-ción aparece que doña Isabel Trujillo Torruella otorgó po-der general a su esposo Jaime Pizá, autorizándolo para “sustituir este poder en todo o en parte, revocar las sus-tituciones y liacer otras, sin limitación alguna.”
. En ejercicio de las facultades que le confirió su esposa, Pizá sustituyó el poder en todas sus partes a favor de Jaime Montaner y a su vez Jaime Montaner lo sustituyó a favor de Antonio Vicens a quien también nombraron su apoderado los demás miembros- de la Sucesión Trujillo Pizá y quien como apoderado de todos otorgó, según se lia dicho, la escritura de cancelación de que se trata.
La cuestión a estudiar y a resolver es, pues, la siguiente: ¿Puede el sustituido en un poder sustituirse en otra persona, sin que haya sido expresamente autorizado para ello por el mandante?
En su alegato dice el recurrente que no ha- podido en-contrar precedentes exactos en la jurisprudencia de la Corte Suprema de España, ni en la de ésta de Puerto Rico. Tam-poco cita el registrador caso alguno en que la cuestión en-vuelta haya sido decidida, ni lo hemos encontrado nosotros.
La primitiva idea de que el mandato se basaba única-mente en la amistad y la confianza, parecía contraria a la sustitución. Las relaciones humanas, los negocios entre los hombres se fueron extendiendo de tal modo que la sustitu-*493ción se impuso y así el Código Civil español avanzando en el camino abierto por el Código de Napoleón estableció que el mandatario podría nombrar sustituto, a menos que se lo prohibiera el mandante. Art. 1721 del Código Civil Espa-ñol y 1623 del Código Civil Revisado.
Basándose en ese movimiento progresivo impuesto por la necesidad y en una sentencia de la Corte Suprema de Es-paña, que aparece en el tomo XXI de la Enciclopedia Ju-rídica española, página 590, como dictada el 6 de diciembre de 1897, sostiene el recurrente que el apoderado sustituido por el sustituto queda colocado exactamente en las mismas condiciones en que lo estaba el primitivo apoderado y por tanto tiene la expresa facultad de sustituirse en otra persona.
La sentencia de la Corte Suprema de España invocada, resuelve que:
“Dada la naturaleza del mandato y los derechos y obligaciones que de él nacen, cuando un • mandatario hace uso de las facultades de substitución que el poderdante le confiere, con o sin la designa-ción de la persona del substituto, e's evidente que, cumplido en esta parte el mandato, se desliga aquél de todas sus relaciones jurídicas con el mandante, salvo el caso previsto en el núm. 29 del art. 1,72.1 del Código Civil, quedando en 'su lugar el substituto, único que desde entonces tiene el carácter de mandatario con relación al poderdante, a diferencia del caso en que el primer mandatario por sí, y no en cumplimiento de un mandato, confiere a un tercero poder para que haga lo que él sigue obligado a hacer en sus relaciones con la persona que le confirió el mandato.”
No hay duda alguna del principio establecido. Una vez que el apoderado nombrado directamente por el poderdante ejercita la facultad de sustitución que le fue expresamente conferida o la asume y ejercita de acuerdo con la ley, cesa en su cometido y queda desligado de toda ulterior relación con excepción de la que pueda surgir a virtud de las res-ponsabilidades que la misma ley le impone. ¿Pero quiere esto decir que la persona por él nombrada como su susti-tuto pueda nombrar otra que lo sustituya y esta otra otra *494a su vez y así indefinidamente, sin estar para ello autori-zada expresamente por el mandante y sin que el caso esté previsto y resuelto expresamente por la ley?
La opinión del recurrente no está desprovista de lógica y es digna de considerarse y de tenerse en cuenta, pero la verdad es que si nosotros la aceptáramos y la convirtiéra-mos en jurisprudencia, penetraríamos en un campo de ac-ción que no corresponde a la rama judicial sino a la legisla-lativa del gobierno.
La facultad de sustituir la tiene el mandatario primitivo tanto cuando actúa a virtud del poder conferídole expresa-mente por el mandante como cuando lo Lace usando del que le concede la ley. Es a él, al elegido personalmente, al que se confiere la facultad. El primitivo apoderado ■ puede es-coger otra persona para cumplir el encargo que a él se le encomendara pero no puede, a menos que lo diga el poder-dante o lo disponga la ley, trasmitir a ésa otra persona la facultad de sustituirse a sí misma. De los mismos térmi-nos en que se otorgó la escritura del poder original en esté caso se desprende que ésa es la verdadera interpretación legal. Se autorizó al apoderado para sustituir el poder en todo o en parte y para revocar las sustituciones y hacer otras sin limitación alguna.
Si examinamos la cuestión a la luz de la jurisprudencia americana llegaremos a la misma conclusión. La regla general en el continente, tal como la expone Cyc. es que:
“un agente en quien se deposita fe o confianza, o a quien se exige que ejercite su discreción o juicio, no puede confiar a otro fein el eonsentimento de su principal el cumplimiento de sus deberes; y como casi todos los actos de agencia envuelven discreción y la selec-ción misma de un agente ordinariamente implica confianza per'sonal on el agente escogido, se desprende que una persona investida con autoridad para actuar en beneficio de un principal debe ordinaria-mente realizar el acto por sí mismo." 31 Cyc. 1425.
Las excepciones a la regia se exponen en la misma obra así:
*495“Sub-agentes pueden claramente ser nombrados cuando su nom-bramiento ha sido expresamente autorizado por el principal, y en tul caso el agente no asume responsabilidad alguna por los actos del subagente, quien es directamente responsable al principal. El con-sentimiento del principal en hacer responsable al subagente se pre-sumirá cuando a sabiendas consiente en la sustitución de otro en lugar del agente nombrado.
“No siempre es necesaria autorización expresa para nombrar sub-agentes. Tal autorización regularmente debe deducir'se cuando la agencia obvia y naturalmente es tal que hace necesaria el empleo de subagentes. En tales casos el empleo de subagentes se presume que ha sido contemplado cuando se dió el poder, y el agente tiene auto-ridad implícita para nombrar tale's subagentes dentro de los límites de las necesidades del caso. Por tanto no incurre en responsabilidad por los actos de tales subagentes si éstos 'son escogidos con cuidado razonable, y el principal queda obligado por lo actos de un sub-agente así nombrado aun cuando no tenga conocimiento personal de él. Lo contrario de la proposición e's igualmente cierto, y un agente no tiene poder implícito para delegar su autoridad a un subagente cuando tal delegación no es necesaria, propia o usual.” 31 Oye. 1427, 1428.
El caso de autos por su naturaleza no cae dentro de las excepciones. Lo que se hizo aquí fué cancelar una deuda hipotecaria.
Hemos consultado la jurisprudencia de Louisiana, estado que tiene un código civil basado en el de Napoleón que también sirvió de base primitivamente al nuestro y no arroja mucha luz' sobre la exacta cuestión en controversia. De acuerdo con ella bajo un poder general, el agente tiene el derecho de nombrar un sustituto. Dubreuil v. Ronzan, 1 Mart. (N.S.) 158, y el agente que sustituye a otro en su lugar con el consentimiento del principal no puede revivir su extinta autoridad y obligar al principal sin su consenti-miento. Código civil arts. 2997, 2998, 2999.—Saul v. Lalaurie, 1 La. Ann. 401. De lo resuelto no puede inferirse que el que actúa por sustitución tenga a su vez la facultad de hacerse sustituir por otra persona.
Seguramente se trata aquí de una transacción correcta, *496pero tal como consta realizada, de acuerdo con la ley estaba el registrador obligado a negarse a inscribirla. Puede ser fácilmente ratificada y la inscripción verificarse entonces sin dificultad.

Debe confirmarse la nota recurrida en la parte en que lo fué.